







NOTE: This Amended and Restated Promissory Note amends, restates and renews a
portion ($79,609,836.18) of that certain Promissory Note A-2 from Borrower and
its affiliates to GS Commercial Real Estate LP (“GS”), a Delaware limited
partnership, in the original principal amount of $162,500,000.00 dated as of
November 7, 2014 (the “Original Note”), and is not a novation.  Documentary
stamp tax in the amount required by law with respect to the Original Note was
paid on that certain Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture filing executed by Borrower in favor of JPMorgan Chase
Bank, National Association, Citigroup Global Markets Realty Group, and GS, dated
as of November 7, 2014, and recorded as Instrument Number 2014135650, Official
Records of Sarasota County, Florida. Documentary stamp tax on the additional
advance of $390,163.82 also evidenced by this Note is being paid with the filing
for record of the “Lien Instrument” as defined below.






Florida
Loan No. 341412




AMENDED AND RESTATED
PROMISSORY NOTE


$80,000,000.00     Dated as of June 9, 2016


THIS AMENDED AND RESTATED PROMISSORY NOTE (hereinafter the "Note") is made by
SNF PROPERTY LLC, a Delaware limited liability company hereinafter called
"Borrower", whose address is c/o Sun Communities, Inc., Attn: Karen J. Dearing
and SVP Finance, 27777 Franklin Road, Suite 200, Southfield, Michigan 48034, for
the benefit of THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
corporation, who, together with any subsequent holder of this Note, is
hereinafter referred to as "Lender", in substitution for and in replacement of,
but not in repayment of, the Original Note, as defined above, which Lender
holds.


The outstanding indebtedness under the Original Note is hereby continued to
constitute an indebtedness in the aggregate principal amount of EIGHTY MILLION
DOLLARS ($80,000,000.00) (the Indebtedness"). The manner and timing of payment
and the other terms, covenants, agreements and provisions of the Original Note
are hereby modified, amended and restated in their entirety so that henceforth
the terms, provisions, covenants and agreements thereof shall be as set forth
herein. In the event of any conflict in the terms, provisions, covenants or
agreements between the Original Note and this Note, this Note shall prevail.
    
NOW THEREFORE, the Original Note is hereby amended and restated in its entirety
as follows:


For value received, Borrower promises to pay to the order of Lender, at 720 E.
Wisconsin Avenue, Milwaukee, WI 53202 or at such other place as Lender shall
designate in writing, in coin or currency which, at the time or times of
payment, is legal tender for public and private debts in





--------------------------------------------------------------------------------





the United States, the principal sum of EIGHTY MILLION DOLLARS, plus interest on
the unpaid principal balance outstanding from time to time at the rate and
payable as follows:


Interest on the Indebtedness shall accrue from the date of this Note until
maturity at the rate of three and seventy-one hundredths percent (3.71%) per
annum (the "Interest Rate").


Accrued interest only on the Indebtedness shall be paid on the fifteenth day of
the month following the date of this Note ("Amortization Period Commencement
Date"). On the fifteenth day of the following month and on the fifteenth day of
each and every month thereafter until maturity, installments of principal and
interest shall be paid in the amount of $368,680.00.


Interest will be calculated assuming each month contains thirty (30) days and
each calendar year contains three hundred sixty (360) days. In the event of a
partial month, however, interest for such partial month will be calculated based
on the actual number of days the principal balance of this Note is outstanding
in the month and the actual number of days in the calendar year.


Payments shall be made directly to Lender by electronic transfer of funds using
the Automated Clearing House System initiated by Borrower. After a second late
payment, Borrower shall thereafter be required to make payments by electronic
transfer of funds using the Automated Clearing House System initiated by Lender
for the remainder of the term of the Indebtedness. To effectuate these payments,
Borrower, at or prior to the date hereof, shall execute an ACH form provided by
Lender. All installments shall be applied first in payment of interest,
calculated monthly on the unpaid principal balance, and the remainder of each
installment shall be applied in payment of principal. The entire unpaid
principal balance plus accrued interest thereon shall be due and payable on June
15, 2028 (the "Maturity Date"). Notwithstanding the foregoing, upon the
occurrence of payment in full of the Sun Portfolio B Loan (as hereinafter
defined), this Note shall then become due and payable.


"Sun Portfolio B Loan" means the Lender’s Loan No. 341311 to Carefree
Communities CA LLC, a Delaware limited liability company of even date herewith
in the original principal amount of $163,000,000.000 secured by eight (8)
properties located in the State of California.


Beginning on January 1, 2017, Borrower shall have the right, upon not less than
ten (10) Business Days prior written notice, to prepay (on a Business Day only)
this Note in full with a Prepayment Fee (as hereinafter defined); provided,
however, that such notice must contain the anticipated date of prepayment. If
Borrower fails to prepay on, or within five (5) Business Days before or after
such anticipated date of prepayment, such failure shall be deemed to be a





--------------------------------------------------------------------------------





withdrawal of Borrower's notice of prepayment, and Borrower shall be required to
submit another written notice of prepayment pursuant to the terms and conditions
set forth in this Note if Borrower thereafter elects to prepay this Note. This
Prepayment Fee represents consideration to Lender for loss of yield and
reinvestment costs and shall also be payable whenever prepayment occurs as a
result of the application of Condemnation Proceeds as defined in the Lien
Instrument (as hereinafter defined); provided, however, that no Prepayment Fee
shall be due if Lender elects to apply insurance loss proceeds to the prepayment
of this Note. The Prepayment Fee shall be the greater of Yield Maintenance or
one percent (1%) of the outstanding principal balance of this Note (the
"Prepayment Fee"). The Prepayment Fee shall be calculated as of the Prepayment
Fee Determination Date.


"Business Day" means any day other than a Saturday, a Sunday or a day on which:
(i) Lender is closed for business or (ii) the Federal Reserve Bank of New York
is closed for business.


"Yield Maintenance" means the amount, if any, by which


(i)    the present value on the Prepayment Fee Determination Date of the Then
Remaining Payments determined by using the Periodic Discount Rate; exceeds


(ii)    the outstanding principal balance of this Note (exclusive of all accrued
interest) on the Prepayment Fee Determination Date.


"Prepayment Fee Determination Date" means


(A)
In the case of a voluntary prepayment, the date of the voluntary prepayment;

(B)



(C)
In the case of a prepayment following an acceleration of the Indebtedness (as
hereinafter defined), the date of such acceleration;

(D)



(E)
In the case of a prepayment due to a condemnation:

(F)



(1)
involving the filing of a claim for the Prepayment Fee with the condemning
authority or court of competent jurisdiction, the date of such filing; or



(2)
not involving the filing of a claim for the Prepayment Fee with the condemning
authority or court of competent jurisdiction, the date of such prepayment;



(G)
In the case of Borrower becoming a debtor in a bankruptcy or other insolvency
proceeding, the date of Lender's filing of its proof of claim in such
proceeding.



"Then Remaining Payments" means payments in such amounts and at such times as
would have been payable subsequent to the Prepayment Fee Determination Date
(assuming prepayment in full is made on the first day on which it is permitted
without payment of a Prepayment Fee) in accordance with the terms of this Note.


"Periodic Discount Rate" means the rate which, when compounded monthly, equals
the Treasury Rate.





--------------------------------------------------------------------------------







"Treasury Rate" means:


(A)
The linearly interpolated yield, compounded semi-annually, of the two (2) most
recently auctioned (on the run) non-callable U.S. Treasury bonds, notes or bills
(other than inflation indexed (i.e., inflation protected) securities) issued by
the United States Treasury having maturity dates equivalent or most nearly
equivalent to the Average Life Date as reported (on-line or otherwise) by The
Wall Street Journal one (1) Business Day prior to the Prepayment Fee
Determination Date; or



(A)
If the yields from (A) above are not available, the linearly interpolated yield,
compounded semi-annually, of the two (2) Treasury Constant Maturity Series
(other than inflation indexed (i.e., inflation protected) securities) having
constant maturity dates equivalent or most nearly equivalent to the Average Life
Date as reported, for the latest day for which such yields shall have been so
reported, as of one (1) Business Day preceding the Prepayment Fee Determination
Date, in Federal Reserve Statistical Release H.15 (or comparable successor
publication); or



(C)
If the yields from (A) and (B) above are not available, a rate comparable to
what would have been calculated under clause (A) or (B) above, as reasonably
determined by Lender.



To the extent that the source used in (A), (B) or (C) above updates treasury
yield information during the day, Lender shall rely on the treasury yields
reported prior to 12:00 Noon (Central Time) one (1) Business Day prior to the
Prepayment Fee Determination Date.


"Average Life Date" means the date which is the Remaining Average Life from the
Prepayment Fee Determination Date.


"Remaining Average Life" means the number of years (calculated to the nearest
day) obtained by dividing:


(A)    the sum of the products obtained by multiplying


(1)    the principal component of each Then Remaining Payment;


by


(2)    the number of years (calculated to the nearest day) that will elapse
between the Prepayment Fee Determination Date and the scheduled due date of such
Then Remaining Payment;


by


(B)    The outstanding principal balance of this Note (exclusive of all accrued
interest) on the Prepayment Fee Determination Date.







--------------------------------------------------------------------------------





Upon the occurrence of an Event of Default (as defined in the Lien Instrument)
followed by the acceleration of the whole indebtedness evidenced by this Note,
the payment of such indebtedness will constitute an evasion of the prepayment
terms hereunder and be deemed to be a voluntary prepayment hereof and such
payment will, therefore, to the extent not prohibited by law, include the
Prepayment Fee required under the prepayment in full right recited above.


In the event of a partial prepayment of this Note for any reason contemplated in
the Loan Documents (as defined in the Lien Instrument), the Prepayment Fee, if
required, shall be an amount equal to the Prepayment Fee if this Note were
prepaid in full, multiplied by a fraction, the numerator of which shall be the
principal amount prepaid and the denominator of which shall be the outstanding
principal balance of this Note immediately preceding the Prepayment Fee
Determination Date with respect to such partial prepayment.


Notwithstanding the above and provided Borrower is not in default under any
provision contained in the Loan Documents, this Note may be prepaid in full at
any time, without a prepayment fee, during the last sixty (60) days of the term
of this Note.


The prepayment of this Note as herein provided, together with the Prepayment Fee
(if required as herein provided) if received by Lender prior to 12:00 p.m.
Central Time on a Business Day, shall be credited on that Business Day, or, if
received by Lender at or after 12:00 p.m. Central Time on a Business Day, shall,
at Lender's option, be credited on the next Business Day.


Borrower acknowledges and agrees that the Interest Rate hereunder shall be
increased if certain financial statements and other reports are not furnished to
Lender, all as described in more detail in the provisions of the Lien Instrument
entitled "Financial Statements".


This Note is secured by certain property (the "Property") in the City of
Sarasota, County of Sarasota, State of Florida described in an Amended and
Restated Mortgage and Security Agreement (the "Lien Instrument") of even date
herewith executed by SNF PROPERTY LLC, a Delaware limited liability company, to
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY.


Upon the occurrence of an Event of Default (as defined in the Lien Instrument),
the whole unpaid principal hereof and accrued interest shall, at the option of
Lender, to be exercised at any time thereafter, become due and payable at once
without notice, notice of the exercise of, and the intent to exercise, such
option being hereby expressly waived.


All parties at any time liable, whether primarily or secondarily, for payment of
indebtedness evidenced hereby, for themselves, their heirs, legal
representatives, successors and assigns, respectively, expressly waive
presentment for payment, notice of dishonor, protest, notice of protest, and
diligence in collection; consent to the extension by Lender of the time of said
payments or any part thereof; further consent that the real or collateral
security or any part thereof may be released by Lender, without in any way
modifying, altering, releasing, affecting, or limiting their respective
liability or the lien of the Lien Instrument; and agree to pay reasonable
attorneys' fees and expenses of collection in case this Note is placed in the
hands of an attorney for collection or suit is brought hereon and any attorneys'
fees and expenses incurred by Lender to





--------------------------------------------------------------------------------





enforce or preserve its rights under any of the Loan Documents in any bankruptcy
or insolvency proceeding.


All amounts due Lender including principal and, to the extent permitted by
applicable law, interest not paid when due (without regard to any notice and/or
cure provisions contained in any of the Loan Documents), including principal
becoming due by reason of acceleration by Lender of the unpaid balance of this
Note, shall bear interest from the due date thereof until paid at the Default
Rate. "Default Rate" means the lower of a rate equal to the interest rate in
effect at the time of the default as herein provided plus 5% per annum or the
maximum rate permitted by law.


No provision of this Note shall require the payment or permit the collection of
interest, including any fees paid which are construed under applicable law to be
interest, in excess of the maximum permitted by law. If any such excess interest
is collected or herein provided for, or shall be adjudicated to have been
collected or be so provided for herein, the provisions of this paragraph shall
govern, and Borrower shall not be obligated to pay the amount of such interest
to the extent that it is in excess of the amount permitted by law. Any such
excess collected shall, at the option of Lender, unless otherwise required by
applicable law, be immediately refunded to Borrower or credited on the principal
of this Note immediately upon Lender's awareness of the collection of such
excess.


Notwithstanding any provision contained herein or in the Loan Documents to the
contrary, if Lender shall take action to enforce the collection of the
indebtedness evidenced hereby or secured by the Lien Instrument (collectively,
the "Indebtedness"), its recourse shall, except as provided below, be limited to
the Property or the proceeds from the sale of the Property and the proceeds
realized by Lender in exercising its rights and remedies (i) under the Absolute
Assignment (as defined in the Lien Instrument), (ii) under the Guarantee of
Recourse Obligations of even date herewith executed by Sun Communities Operating
Limited Partnership, a Michigan limited partnership for the benefit of Lender
and under other separate guarantees, if any, (iii) under any of the other Loan
Documents and (iv) in any other collateral securing the Indebtedness. If such
proceeds are insufficient to pay the Indebtedness, Lender will never institute
any action, suit, claim or demand in law or in equity against Borrower for or on
account of such deficiency; provided, however, that the provisions contained in
this paragraph


(i)    shall not in any way affect or impair the validity or enforceability of
the Indebtedness or the Lien Instrument; and


(ii)    shall not prevent Lender from seeking and obtaining a judgment against
Borrower, and Borrower shall be personally liable, for the Recourse Obligations.


"Recourse Obligations" means


(a) rents and other income from the Property received by Borrower or those
acting on behalf of Borrower from and after the date of any default under the
Loan Documents remaining uncured prior to the Conveyance Date (as hereinafter
defined), which rents and other income have not been applied to the payment of
principal and interest on this Note or to reasonable operating expenses of the
Property (which includes payment of a management fee of 3.00%);





--------------------------------------------------------------------------------







(b) amounts necessary to repair any damage to the Property caused by the
intentional acts or omissions of Borrower or those acting on behalf of Borrower;


(c) insurance loss and Condemnation Proceeds (as defined in the Lien Instrument)
released to Borrower but not applied in accordance with any agreement between
Borrower and Lender as to their application;


(d) the amount of insurance loss proceeds which would have been available with
respect to a casualty on the Property, but were not available due to the default
by Borrower in carrying all insurance required by Lender;


(e) damages suffered by Lender as a result of fraud or misrepresentation in
connection with the Indebtedness by Borrower or those in control of or
controlled by Borrower;


(f) amounts in excess of any rents or other revenues collected by Lender from
operation of the Property from and after acceleration of the Indebtedness until
the Conveyance Date, if any, which amounts are necessary to pay real estate
taxes, special assessments and insurance premiums with respect to the Property
(to the extent not previously deposited with Lender by Borrower pursuant to the
provision of the Lien Instrument following the caption entitled "Deposits by
Mortgagor"), and amounts required to fulfill Borrower's obligations as lessor
under any leases of the Property, in each case, either paid by Lender and not
reimbursed prior to, or remaining due or delinquent on the Conveyance Date;


(g) all security deposits under leases of the Property or any portion of the
Property collected by Borrower, any agent of Borrower or any predecessor of
Borrower, and not refunded to the tenants thereunder in accordance with their
respective leases, applied in accordance with such leases or law or delivered to
Lender, and all advance rents collected by Borrower, any agent of Borrower or
any predecessor of Borrower and not applied in accordance with the leases of the
Property or delivered to Lender;


(h) all outstanding amounts due under the Indebtedness, including principal,
interest, and other charges if there shall be a violation of any of the
provisions of the Lien Instrument following the caption entitled "Prohibition on
Transfer";


(i) damages suffered by Lender in connection with a breach of the provisions
entitled “TRS Agreements” in the Lien Instrument by either party to the TRS
Agreements; and    


(j) reasonable attorneys' fees and expenses incurred to the extent suit is
brought to collect any of the amounts described in subparagraphs (a) through (i)
above.


"Conveyance Date" means the first to occur of: (i) the later of (a) the date on
which title vests in the purchaser at the foreclosure sale of the Property
pursuant to the Lien Instrument or (b) the date on which Borrower's statutory
right of redemption shall expire or be waived, (ii) a Valid Tender Date or (iii)
the date of the conveyance of the Property to Lender in lieu of foreclosure.







--------------------------------------------------------------------------------





"Valid Tender Date" means the date on which a Tender is made which, with the
passage of time, becomes a Valid Tender.


"Tender" means the tender by Borrower of (i) true, complete and accurate copies
of all leases of the Property with an instrument assigning them to Lender or
Lender's designee and (ii) a special warranty or bargain and sale deed conveying
good and marketable title to the Property to Lender or Lender's designee,
subject to no liens or encumbrances subordinate to the lien securing the
Indebtedness not previously approved in writing by Lender.


"Valid Tender" means (i) a Tender and (ii) the passage of the Review Period,
during which period, Borrower shall not create any consensual liens on the
Property and Borrower shall not be or become a debtor in any bankruptcy
proceeding or the subject of any other insolvency proceeding (other than a
bankruptcy or other insolvency proceeding commenced by Lender or any of its
affiliates).


"Review Period" means the period of time from the date of the Tender until the
earlier of (i) sixty (60) days thereafter or (ii) the date of acceptance of the
Tender by Lender or Lender's designee.


Lender or Lender's designee shall have the Review Period to accept or reject a
Tender to enable Lender or Lender's designee to review title to, and obtain an
environmental assessment of, the Property, and, at Lender's or Lender's
designee's option, the deed and lease assignment shall be deposited into an
escrow during the Review Period.


If Lender or Lender's designee shall not accept such Tender within the Review
Period, the Tender shall be deemed to be rejected, but a Valid Tender shall
remain a Valid Tender despite such rejection.


All notices, demands, requests and consents permitted or required under this
Note shall be given in the manner prescribed in the Lien Instrument.


This Note, the interpretation hereof and the rights, obligations, duties and
liabilities hereunder shall be governed and controlled by the laws of the State
of Florida.


[Signatures are on the following two (2) pages.]







--------------------------------------------------------------------------------















SNF PROPERTY LLC, a Delaware limited
liability company                    
                        
By:     /s/ Karen J. Dearing                
Name: Karen J. Dearing
Its: Authorized Representative








[Signatures continue on the following page.]







--------------------------------------------------------------------------------











THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY, a Wisconsin
corporation


By:    Northwestern Mutual Investment
Management Company, LLC, a
Delaware limited liability company, its
wholly-owned affiliate


By:     /s/ Joseph Miller            
Name:     Joseph Miller            
Its:         Managing Director        
                
Attest     /s/ Brian D. Bennett        
Name:     Brian D. Bennett        
Its:         Assistant Secretary        





